Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter the Act) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the Court on October 12, 1977, the Court finds that: 1. Joliet Police Department Patrolman, William V. Findlay, died on March 20,1976, at St. Joseph Hospital, Joliet, of cancer, after a prolonged illness, at the age of 49. 2. The last day of police duty by Officer Findlay was March 25, 1975. 3. The death certificate submitted by the Claimant recites the immediate cause of death as “respiratory failure, due to or as a consequence of metastasis,” due to or as a consequence of “... cancer of the left lung.” 4. Section 2, subparagraph (e) of the Act provides, in relevant part, that “killed in the line of duty” means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer ... if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause.” 5. Patrolman Findlay was not killed in the line of duty as defined in the Act. It is hereby ordered, by reason of the foregoing, that the claim for benefits by Beverly J. Findlay, pertaining to the death of her husband, William V. Find-lay, be, and the same is hereby denied.